Rice, P. J.,
dissenting:
The learned judge of the common pleas states in his opinion that it was conceded on argument that there was no fraud connected with plaintiff's claim and that the moral hazard of the risk was first rate. This being so, I am strongly inclined to the opinion that the mere fact that the insurance agent was a stockholder and secretary of the insured company, it not appearing that he acted for the insured company in the transaction, is not sufficient to defeat recovery.
Henderson, J., concurs in foregoing.